                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                  NO. 4:17-CR-00025-FL-2

UNITED STATES OF AMERICA      )
                              )
v.                            )
                              )
TONY RAY REAMS                )
_____________________________ )



                                           ORDER TO SEAL


       Upon review of the Defendant’s Motion to Seal and for good cause appearing, it is

hereby ordered that the Defendant be allowed to file under seal his Sentencing Memorandum.



       IT IS SO ORDERED.

       This 28th day of January, 2019.



                                              __________________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
